                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                ______________________

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                    No. 1:18-cr-00458 WJ

KENJA TRERON THOMAS,

       Defendant.

 MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
        PART DEFENDANT’S MOTION TO COMPEL DISCOVERY

       THIS MATTER is before the Court on Defendant’s Motion to Compel Discovery, filed

on September 13, 2018 (Doc. 38). Having reviewed the Defendant’s motion and the applicable

law, the Court finds that the Motion is well-taken and is therefore GRANTED IN PART and

DENIED IN PART.          The Government is directed to examine the specified categories of

documents below in Special Agent Jarrell Perry’s personnel file for any Brady or Giglio

material.

                                       BACKGROUND

       Defendant is charged with possession with the intent to distribute 50 grams or more of

methamphetamine, pursuant to 21 USC § 841(a)(1) and § (b)(1)(A). Doc. 35.

       The Government sent a letter on September 7, 2018 to Defendant disclosing that a prior

Tenth Circuit case United States v. Geraldo de la Campa-Rangel, 519 F.3d 1258 (10th Cir 2008)

may bear on Agent Perry’s credibility. The letter stated as follows:

       Pursuant to the United States’ discovery obligations, I write to advise you of a
       published opinion involving the case agent in the aforementioned case, Special Agent
       Jarrell Perry. The Tenth Circuit opinion in United States v. Geraldo de la Campa-
       Rangel, 519 F.3d 1258, discusses the testimony of Special Agent Perry and may bear
       on his credibility as a witness. Special Agent Perry maintains that he did not lie
       during the course of the de la Campa-Rangel matter, and the DEA Office of
       Professional Responsibility has investigated this matter and determined Special
       Agent Perry did not engage in misconduct.
       Please note that the United States’ disclosure of this information is no waiver or
       diminution of the United States’ right to assert that this information should not be
       allowed as impeachment at any trial and/or any other proceeding in this case.
       Please do not hesitate to contact me if you would like to discuss this further.

Doc. 38-1 (emphasis added). In the Rangel case, the Tenth Circuit remanded for the district

court to consider, in a § 2255, allegations that Agent Perry gave perjured testimony. This was

based on alleged discrepancies between his testimony at a preliminary hearing and a report he

drafted the same day. There were no judicial findings of perjury, but the Government agreed to

vacate the sentence and resentence Defendant to a sentence of time served (approximately 4

years), down from ten years.

       Moreover, the DEA’s Office of Professional responsibility apparently investigated the

Rangel matter and determined that no misconduct occurred. Doc. 38-1.

       In this Motion, Defendant initially requested disclosure of “any and all material including

but not limited to the results of the mentioned DEA investigation, that were reviewed in

preparing the September 7, 2018 letter.” Doc. 38.           Defendant also requested that the

Government produce any statements made by Agent Perry in the OPR’s investigation.

Defendant seemingly narrowed that request in the reply brief, stating that he seeks disclosure

only of the OPR report referred to in the September 7, 2018 letter, as well as any statements

made by Agent Perry regarding his involvement in the Rangel matter.

       In an amended response, the Government represents that they asked the DEA’s Giglio

officer to search for, and disclose, any agency finding of misconduct that reflects upon the

truthfulness or possible bias of the employee, any pending allegation of misconduct, or any past

or pending criminal charge.



                                                2
                                          DISCUSSION

          Defendant seeks the production of certain categories of documents from Agent Perry’s

personnel file, including: “the statements [Agent] Perry made to the OPR and the report the OPR

generated as a result of its investigation into whether [Agent] Perry lied under oath.” Doc. 63, p.

4.

     I.       Brady Law.

          “Due process mandates disclosure by the prosecution of all evidence that favors the

defendant and is ‘material either to guilt or punishment.’” United States v. Robinson, 39 F.3d

1115, 1118 (10th Cir.1994)) (quoting United States v. Bagley, 473 U.S. 667, 674 (1985)); United

States v. Velarde, 485 F.3d 553, 558–59 (10th Cir. 2007).          Evidence is favorable if it is

exculpatory or impeaching. Douglas v. Workman, 560 F.3d 1156, 1172–73 (10th Cir. 2009),

citing Bagley, 473 U.S. at 676. “[E]vidence is material only if there is a reasonable probability

that, had the evidence been disclosed to the defense, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” United States v. Cooper, 654 F.3d 1104, 1119 (10th Cir. 2011); see also United

States v. Torres, 569 F.3d 1277, 1281 (10th Cir. 2009) (“A defendant who seeks a new trial

based on an alleged Brady violation must show that (1) the prosecution suppressed evidence, (2)

the evidence was favorable to the defendant, and (3) the evidence was material.”).

          The Court’s “materiality review does not include speculation. The mere possibility that

evidence is exculpatory does not satisfy the constitutional materiality standard.        Banks v.

Reynolds, 54 F.3d 1508, 1519 (10th Cir. 1995) (internal quotation marks and citation omitted)




                                                 3
II.    Impeachment Evidence.

       “Impeachment evidence is exculpatory for Brady purposes.” Cooper, 654 F.3d at 1119;

United States v. Torres, 569 F.3d 1277, 1282 (10th Cir. 2009). “Because of the value of cross-

examination, when the credibility of a prosecution witness is important, impeaching evidence is

subject to Brady disclosure.” Nuckols v. Gibson, 233 F.3d 1261, 1267 (10th Cir. 2000); see

Giglio v. United States, 405 U.S. 150, 154, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972) (“When the

reliability of a given witness may well be determinative of guilt or innocence, nondisclosure of

evidence affecting credibility falls within this general rule.”) (quotation marks omitted).

       Moreover, “[s]uppressed evidence that significantly enhanc[es] the quality of the

impeachment evidence usually will satisfy the materiality standard.” Cooper, 654 F.3d at 1120,

quoting Douglas, 560 F.3d at 1174.        Thus, for impeachment evidence to be material, the

credibility of a central witness must be at issue. United States v. Espinoza, 545 F. App'x 783,

786 (10th Cir. 2013); See also Robinson, 583 F.3d at 1271 (“[H]is testimony was central—

indeed essential—to the government's case.... It is not a stretch to say that the guilty verdict in

this case depended upon the [confidential informant's] testimony.”); Douglas, 560 F.3d at 1175

(“[The witness] was an indispensable witness for the State's case against [the defendant]....

Because impeachment of the witness who held the key to the successful prosecution of [the

defendant] was denied to the defense, the district court correctly concluded that the State's Brady

violations were material.”); Nuckols, 233 F.3d at 1266 (“[The witness's] trial testimony was key

to a successful prosecution.... If [the witness's] testimony that Mr. Nuckols initiated the

interrogation were impeached, the entire support for the State's case would have been

significantly undermined, if not destroyed altogether.”).




                                                 4
       Here, Defendant seeks to introduce evidence from another, unrelated case. Generally,

even matters outside the present case may potentially be exculpatory and discoverable if it

affects the credibility of a testifying case agent. United States v. Huerta-Rodriguez, No. CR 09-

3206 JB, 2010 WL 3834061, at *9 (D.N.M. Aug. 12, 2010) (Anything that affects an agent’s

credibility may be exculpatory, especially where the only Government witnesses are the officers

themselves), citing Denver Policeman's Protective Ass'n v. Lichtenstein, 660 F.2d 432, 436 (10th

Cir.1981)(“Where the only prosecution witnesses are the police officers involved, anything that

goes to their credibility may be exculpatory.”).

III.   Case Agent Personnel Files.

       Defendant requests that the Government produce two categories of information: (1) the

OPR report referred to in the September 7 letter, and (2) Agent Perry’s statements in the DEA’s

investigation into the Rangel matter. See Doc. 63, p. 10.

       A.      General Law on Production of Agent Personnel Files.

       Generally, there is no Brady right for a defendant to comb through even a testifying case

agent’s personnel files, or to demand production of categories of documents therein. United

States v. Muse, 708 F.2d 513, 517 (10th Cir. 1983); United States v. Garrison, 147 F. Supp. 3d

1173, 1185 (D. Colo. 2015) (“[Defendant] has no constitutional right to law enforcement

witnesses' personnel files simply to see whether they contain potentially impeaching information.

If the Government knows of such information, then Giglio of course requires its disclosure. But

neither Giglio nor any other authority gives a defendant a right of access to all categories of

information where impeaching material might exist.”).

       Rather, the Government determines whether documents fall under Brady or Giglio,

absent a showing that the Government has otherwise been hiding such discovery. See generally



                                                   5
Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987), cited in United States v. Grobstein, No. CR 13-

663 MV, 2013 WL 12328891, at *3 (D.N.M. Sept. 3, 2013).

       B.      Procedure for Searching Agent Personnel Files.

       In some circumstances, Brady requires the government to examine the personnel files of

case agents for any Brady or Giglio material. United States v. Henthorn, 931 F.2d 29 (9th Cir.

1991); See United States v. Hykes, No. CR 15-4299 JB, 2016 WL 1730125, at *20 (D.N.M. Apr.

11, 2016) (the Government “must search the personnel files of the testifying officers pursuant to

the Court's order at the hearing, examining the list of documents that Hykes specifically requests

in his Giglio Motion.”), quoted in United States v. DeLeon, No. CR 15-4268 JB, 2017 WL

2271427, at *38 (D.N.M. Mar. 8, 2017); see also United States v. Grobstein, No. CR 13-663

MV, 2013 WL 12328891, at *4 (D.N.M. Sept. 3, 2013) (although no finding of materiality,

district court ordered “the government to review, … all of Agent Perry’s personnel files…

including but not limited to any OPR investigation files, that may contain material exculpatory

information casting doubt on the credibility of Agent Perry, either as a general matter or with

special reference to this case.”); see also United States v. Goble, 1995 WL 646822, at *2 (D.

Kan. Oct. 11, 1995) (“A duty to search files maintained by governmental agencies closely

aligned with the prosecution may be triggered when there is some reasonable prospect or notice

of finding exculpatory evidence.”), citing United States v. Brooks, 966 F.2d 1500, 1503 (D.C.

Cir. 1992).

       The Government may satisfy its Brady duty by following current DOJ policy, in which

DEA attorneys or staff examine the case agent’s personnel file and produce any Brady or Giglio

material to the Assistant United States Attorney. See United States v. Jennings, 960 F.2d 1488,

1492 (9th Cir. 1992) (“adherence to this procedure would indicate that the AUSA is fulfilling his



                                                6
[or her] responsibility for ensuring Government compliance with Brady.”). The Assistant United

States Attorney will then determine whether such documents are Brady or Giglio discovery

subject to disclosure to the Defendant. United States v. Jennings, 960 F.2d 1488, 1491-92 (9th

Cir. 1993); see also United States v. Herring, 83 F.3d 1120 (9th Cir. 1996) (Under Henthorn, an

AUSA may not be ordered by a district court to conduct the examination personally; rather, the

appropriate agency may examine its files and notify the AUSA of any potential Brady material).

       C.      Government Agreed to Search for Giglio Material.

       Initially, the Court concludes that Defendant has not made a sufficient showing to order

wholesale production of these categories of documents. The fact that there was an investigation

by the OPR does not indicate that Agent Perry lied or committed any misconduct. In fact, the

OPR concluded there was no misconduct.             Although the personnel files may contain

impeachment evidence, Defendant has not made a showing that there is a reasonable probability

they do include impeachment evidence. Rather, Defendant seeks a category of documents which

may or may not contain exculpatory evidence. Until Defendant can identify specific exculpatory

material, it is up to the Government to search the requested categories of documents and produce

any Giglio evidence. See United States v. Grobstein, No. CR 13-663 MV, 2013 WL 12328891,

at *3 (D.N.M. Sept. 3, 2013) (denying almost identical request for production of Agent Perry’s

based on allegations of misconduct in Rangel case, but directing Government to search personnel

file); see also United States v. McCluskey, No. 10-CR-2734 JCH, 2012 WL 13081295, at *9

(D.N.M. May 11, 2012) (declining to order government to examine personnel files absent a

“particular showing of materiality”).

       However, the Government has agreed to search Agent Perry’s personnel files for any

Brady or Giglio material. The Government represents that they have filed an official request



                                               7
with the DEA Giglio officer to search Agent Perry’s personnel file, and would produce any

Giglio or impeachment evidence found. See United States v. Jennings, 960 F.2d 1488 (9th Cir.

1992) (review of personnel file by agency attorney or staff for any Giglio information “would

indicate that the AUSA is fulfilling his [or her] responsibility for ensuring Government

compliance with Brady.”); see also United States v. Brooks, 966 F.2d 1500, 1504-05 (D.C. Cir.

1992) (review of police files by police department or by AUSA was sufficient, no in camera

hearing necessary). The Court finds that this search is generally sufficient, and there is no need

to compel the production of categories documents from Agent Perry’s personnel file. See United

States v. Muse, 708 F.2d 513, 516-17 (10th Cir. 1983), cited in United States v. Lindsey, No.,

2004 WL 1846123, at *2 (D. Kan. May 6, 2004).

                                        CONCLUSION

         Therefore, the Government (or the appropriate person at the DEA) is directed to search

the specific categories of documents identified by Defendant – the OPR’s investigative report,

and any statements made by Agent Perry in the investigation– and decide whether those

materials contain any Brady, Giglio, or impeachment evidence. The Government is directed to

produce to the Defendant any Brady or Giglio material found in Agent Perry’s personnel file.

         IT IS THEREFORE ORDERED that Defendant’s Motion is GRANTED IN PART

and DENIED IN PART.

         IT IS FURTHER ORDERED that the Government (or the DEA’s Giglio official) shall

search Agent Perry’s personnel file for any Brady or Giglio impeachment evidence as specified

above.

         IT IS FURTHER ORDERED that the Government is directed to produce any Brady or

Giglio evidence found in Agent Perry’s personnel file.



                                                8
IT IS FURTHER ORDERED that any further requests for relief are DENIED.



                                ______________________________________
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   9
